[Cite as State ex rel. McKinney v. McKay, 131 Ohio St. 3d 19, 2011-Ohio-6397.]




 THE STATE EX REL. MCKINNEY, APPELLANT, v. MCKAY, JUDGE, APPELLEE.
[Cite as State ex rel. McKinney v. McKay, 131 Ohio St. 3d 19, 2011-Ohio-6397.]
Neither mandamus nor procedendo will compel the performance of a duty that
        has already been performed—Court of appeals’ judgment dismissing
        petition for writs of mandamus and procedendo affirmed.
 (No. 2011-1403—Submitted December 7, 2011—Decided December 15, 2011.)
              APPEAL from the Court of Appeals for Trumbull County,
                          No. 2011-T-0039, 2011-Ohio-3756.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Jermaine McKinney, for writs of mandamus and procedendo
to compel appellee, Trumbull County Court of Common Pleas Judge W. Wyatt
McKay, to issue a final, appealable order in his criminal case. Neither mandamus
nor procedendo will compel the performance of a duty that has already been
performed. See State ex rel. Rose v. McGinty, 123 Ohio St. 3d 86, 2009-Ohio-
4050, 914 N.E.2d 366, ¶ 2. Judge McKay’s December 11, 2006 sentencing entry
in the criminal case fully complied with Crim.R. 32(C) by including the findings
of the jury upon which his convictions were based, the sentence, the signature of
the judge, and the time stamp indicating entry upon the journal by the clerk of
court. See State ex rel. Williams v. McGinty, 129 Ohio St. 3d 275, 2011-Ohio-
2641, 951 N.E.2d 755, ¶ 1. Insofar as McKinney asserts that Judge McKay erred
in his sentencing entry by stating that he was convicted of first-degree kidnapping
instead of second-degree kidnapping, McKinney had an adequate remedy by
appeal to raise the claimed sentencing error.            State ex rel. Cunningham v.
Lindeman, 126 Ohio St. 3d 481, 2010-Ohio-4388, 935 N.E.2d 393, ¶ 1.
                            SUPREME COURT OF OHIO




                                                       Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Jermaine McKinney, pro se.
       Dennis Watkins, Trumbull County Prosecuting Attorney, and LuWayne
Annos, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2